IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 CHARLES J. WALSH, III AND LAURA            : No. 78 EM 2020
 BLAU AND PHILADELPHIA COMMUNITY            :
 DEVELOPMENT COALITION                      :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 TERESA F. ISABELLA AND 325 S. 18TH         :
 STREET, LLC                                :
                                            :
                                            :
 PETITION OF: 325 S. 18TH STREET, LLC       :

 CHARLES J. WALSH, III AND LAURA            : No. 79 EM 2020
 BLAU AND PHILADELPHIA COMMUNITY            :
 DEVELOPMENT COALITION                      :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 TERESA F. ISABELLA AND 325 S. 18TH         :
 STREET, LLC                                :
                                            :
                                            :
 PETITION OF: 325 S.18TH STREET, LLC        :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2021, the “Renewed Application for King’s

Bench Jurisdicition [sic]” is DENIED.